ACCEPTED
                                                                                               14-13-00708-CR
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          3/18/2015 8:09:02 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                        CLERK

                                     NO. 14-13-00708

VICTOR TODD WILLIAMS                                 IN THE 14 th COURT OF APPEALS
                                                                           FILED IN
                                                                      14th COURT OF APPEALS
                                                                         HOUSTON, TEXAS
VS.
                                                                      3/18/2015 8:09:02 PM
                                                                      CHRISTOPHER A. PRINE
THE STATE OF TEXAS                                   AT HOUSTON,    TEXAS      Clerk

   THIRD MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW LANA GORDON, Appointed counsel for Appellant, who files this

Motion and as grounds therefore would show as follows:

                                              I.

       Appellant was charged with Felony Murder and Aggravated Robbery in cause number

1386052 in the 339 th District Court, Harris County, Texas. The jury convicted him of

Aggravated Robbery. The Court assessed punishment at 75 years in prison. Notice of Appeal

was timely given.

                                               II.

       The same lawyer, Jerome Godonich, was appointed to represent Appellant both at trial

and on appeal. He filed an Anders brief.

       On September 16, 2014, this Honorable Court issued an Abatement Order ruling “that

we disagree with appellate counsel’s conclusion that there are no arguable issues for

appeal...the case is abated and remanded to the trial court with instructions to appoint other

counsel.” On October 6, 2014, Judge Jackson appointed the undersigned to represent

Appellant on appeal.
       On November 10, 2014, Counsel Lana Gordon filed a Motion for New Trial, arguing

that the Court of Appeals ruling regarding the improper filing of an Anders brief by Mr.

Godonich should “restart” the appellate timetable in the interest of justice. Citing numerous

instances of ineffective assistance of Mr. Godonich at trial, none of which he raised in his

Anders brief, Appellant’s sworn Motion for New Trial was presented to the Court on

November 10, 2014. On November 10, 2014, an evidentiary hearing on the Motion for New

Trial was granted, with a hearing date set on January 7, 2015. A motion to extend time to file

the brief was granted until after the MNT was considered. Counsel received notice that the

brief was due February 9, 2105.

       On January 6, 2015, Judge Jackson granted Mr. Godonich’s motion to quash

defense’s subpoena duces tecum, requiring him to testify and bring his file to court. Counsel

was made aware of the motion to quash when she went to court ready to proceed with the

evidentiary hearing on January 7, 2015.

       On January 7, 2015, a hearing was held and the Motion for New Trial was denied.

       Preparing this brief, counsel has found that there are two missing volumes:

       1. A CD of supplemental clerk’s record of the MNT was not filed. There is no CD of

the clerk’s record of Appellant’s response to the motion to quash, the motion for new trial

hearing, arguments and rulings. Counsel cannot prepare the brief without it.

       2. A CD of supplemental court reporter’s record of Appellant’s response to the motion

to quash, the motion for new trial hearing, arguments and rulings was filed January 21, 2015.

The CD is blank that counsel obtained from the clerk’s office. It is labeled “1386052. Victor
Williams. Vol 1. 339 th. Reporter’s Record. Pam Knobloch.” When inserted into counsel’s

computer, it indicates it is blank: “0 KB” and “corrupted and unreadable” CD.

       Counsel is filing a Motion to Supplement Appellate Record that corresponds to these

two missing volumes and the request for extension. Counsel has contacted Ms. Knobloch

regarding the blank CD and is awaiting a response.

       Wherefore, premises considered, Counsel prays that this Honorable Court grant a

Motion to Extend Time to File Appellant’s Brief, and permit the same to be due on May 9,

2015, as it considers the motion to supplement.

                                                   Respectfully Submitted,
                                                   /s/ Lana Gordon
                                                   Lana Gordon
                                                   Counsel for Appellant
                                                   TBN: 08202700
                                                   3730 Kirby, Suite 1120
                                                   Houston, Texas 77098
                                                   TEL: (713) 520-5223
                                                   FAX: (713) 520-5455




                               CERTIFICATE OF SERVICE

       On March 18, 2015, this Motion was served upon the State of Texas, Harris County

District Attorney’s office by e-filing a copy with this filing.

                                                   /s/ Lana Gordon
                                                   LANA GORDON